Citation Nr: 0525618	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1957 to 
August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision.  

In October 2003, the Board remanded the veteran's case for 
further evidentiary development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested laboratory 
findings of elevated blood pressure readings in service or 
for many years thereafter.  

2.  The veteran currently is not shown to have residual 
disablement due to hypertension that are caused or aggravated 
by his service-connected diabetes mellitus.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active military service; nor may it be presumed 
to have been incurred in service; nor is any proximately due 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

In this case, the RO received a statement in support of claim 
dated in June 2004 indicating that he had no further evidence 
to submit concerning his claim.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
In January 2003, the veteran offered testimony at a personal 
hearing held at the RO before a Hearing Officer.  

Also, pursuant to the Board's October 2002 remand, the 
veteran was accorded a VA examination that was completed in 
March 2005.  

Further, by letters dated in March 2002, April 2004, and 
December 2004, the veteran and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via that letter regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one that 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The evidence reflects that hypertension was not manifested in 
service or diagnosed until many years after service.  The 
evidence does not reflect, and the veteran does not assert, 
that hypertension is related to service on a direct basis.  
As such, service connection for elevated cholesterol levels 
on a direct basis must be denied.  38 C.F.R. § 3.303.  

On reports of medical examination dated from May 1957 to 
January 1979, the veteran was found to have no clinical 
abnormalities with regard to any disability that could be 
associated with hypertension or diabetes.  On the 
corresponding reports of medical history, the veteran 
reported no relevant symptomatology.  

The veteran testified that he first sought VA medical 
treatment in the mid-1980s at which point he was told he had 
high blood sugar and that within that same year he was placed 
on a restricted diet for hypertension.  

On VA examination in January 1981, the veteran's blood 
pressure reading was 128/70.  Cardiovascular examination was 
normal.  

A review of the veteran's private medical records dated from 
1985 to 2000 reflects the veteran's treatment for 
hypertension and diabetes mellitus.  

In a September 1985 clinical record, "questionable 
hypertension" was noted.  In a letter dated in December 
1997, the veteran's physician noted that the veteran was 
diagnosed with diabetes mellitus "approximately eight years 
ago."  

In a letter dated in November 2000, the veteran's physician 
noted the veteran "was found to have chemical signs of 
diabetes around August 1987 with intermittent hyperglycemic 
levels on routine blood testing."  

In a letter dated in November 2000, the veteran's other 
treating physician noted a diagnosis of diabetes mellitus in 
1989.  The physician reported that at that time, the veteran 
also had hypertension.  

A review of the veteran's VA treatment records dated from 
1987 to 2002 reflect notations of hypertension and diabetes 
mellitus as early as 1988.  

On VA examination in May 2001, the examiner diagnosed the 
veteran with non-insulin dependent diabetes and hypertension.  
It was noted that the veteran was first diagnosed with 
hypertension in the early 1980s.  

In an April 2002 VA hypertension examination report, it was 
noted that the veteran's first diagnosis of hypertension was 
in 1988, per notes in VA records.  The examiner reported that 
there were no current hypertension symptoms.   

In a March 2005 VA examination report, the examiner opined 
that the veteran's hypertension "was neither caused by or 
fortunately has not been aggravated by the [veteran's] 
service-connected diabetes."  

The examiner noted his review of the veteran's claims file 
and the multiple documents containing conflicting statements 
as to when the veteran's diabetes and hypertension were first 
diagnosed.  

The examiner concluded that "the preponderance of the 
documentation seems to indicate that the [veteran] first had 
a diagnosis of diabetes and then within the year, he had a 
diagnosis of hypertension."  

Furthermore, in an addendum VA medical opinion dated in March 
2005, the examiner noted the veteran's good control of blood 
pressure, as well as, the recent development of 
atherosclerotic heart disease that required pacemaker 
implantation and triple coronary artery bypass graft.  

The examiner's diagnostic impression included that of 
hypertension, resolved congestive heart failure, and diabetes 
mellitus.  The examiner opined that, after examination of the 
veteran's data, his history, and physical examination, the 
veteran's hypertension was "neither caused by or exacerbated 
by his service-connected diabetes mellitus."  

The examiner concluded that the veteran's advanced 
atherosclerotic heart disease "has certainly been 
contributed to by the diabetes with the hypertension being a 
possible contributor also, but obviously a less important 
contributor."  

In this case, the Board finds that service connection for 
hypertension claimed as secondary to service-connected 
diabetes mellitus is unwarranted.  Due to the lack of nexus 
evidence in this case, service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus 
is denied.  38 C.F.R. § 3.310.  

The Board recognizes that the veteran is of the opinion that 
his hypertension is the result of his diabetes mellitus.  
However, the veteran is not shown to be competent to render 
medical opinions upon which the Board may rely.  See 
Espiritu, supra.  

In this regard, the Board relies on the medical opinions 
provided in the March 2005 VA examination reports in which 
the examiner reviewed the evidence of record and physically 
examined the veteran.  

Essentially, the examiner concluded that the veteran's 
hypertension was neither caused by nor exacerbated by his 
service-connected diabetes mellitus.  While the records 
contain conflicting documentation of the onset of the 
veteran's diabetes and hypertension, the examiner concluded 
that the preponderance of the documentation seemed to 
indicate the veteran was first diagnosed with diabetes and 
within a year was diagnosed with hypertension.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.  See also, 38 C.F.R. § 3.102; Ortiz, supra; 
Gilbert, supra.




ORDER

Service connection for hypertension as due to service-
connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


